DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 12, 16 and 17 have been amended.  Claims 2-3 and 14-15 were previously cancelled.  Claims 1, 4-13 and 16-17 are pending.
	  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Linthicum (U.S. Pub. No. 2010/0131482 A1) in view of Gilham (U.S. Pub. No. 2011/0227739 A1) and Wang (U.S. Pub. No. 2011/0135170 A1).

Regarding claims 1, 12 and 13, Linthicum discloses a system for visually rendering longitudinal patient data, comprising: 
a display (Paragraph [0010] discusses a display and figure 2 shows an example of the display.); and 
a processor (Paragraph[h [0126] discusses a processor used to implement the systems and methods described and figure 8 shows the processor.) configured to: 
access a screen template (Paragraphs [0062-0063] discuss interfaces for display that can be modified, construed as accessing a screen template) comprising 
first data for rendering a plurality of distinct visual elements on the display, an appearance of each of the plurality of distinct visual elements being defined by one or more visualization parameters including at least one time-varying visualization parameter (Paragraphs [0064-0065] discuss a widget display area, where each widget provides a variety of information, including some parameters shown over a particular time period.  See figure 2 which shows widgets on a widget display area and figure 3, showing a blood pressure reading over a period of time, construed as time-varying visualization parameter, on a mobile a version of the patient dashboard.), and 
second data associating the plurality of visual elements with a set of clinical decision rules (Paragraph [0065] discusses different rules applying to the various widgets, such as the most important widget being more predominantly displayed.); 
access longitudinal patient data (Paragraph [0081] discusses accessing a patient’s longitudinal timeline record.);
apply each of the clinical decision rules of the set to a time portion of the longitudinal patient data as input to determine values of the respective one or more visualization parameters of each of the visual elements, which includes applying the clinical decisions rules to different time portions of the longitudinal patient data to determine a the values of the time-varying visualization parameter of each of the plurality of distinct visual elements over the different time portions (Paragraphs [0030] and [0065] discusses displaying a variety of widgets in the widget display area that are displayed based on a variety of clinical rules, such as size relative importance or color used to indicate severity.); 
rendering the plurality of visual elements in accordance with the visualization parameters at predetermined positions on the display as defined by the screen template (Paragraph [0089] discusses using a default interface, construed as the widgets being at predetermined positions on the display as defined by the screen template.  Paragraphs [0104-0106] and [0110] discuss generating a display area including a widget display area, construed as rendering the plurality of visual elements.);
but Linthicum does not appear to explicitly disclose: 
animating the plurality of visual elements by updating the appearance of each of the visual elements over time in accordance with its respective time-varying visualization parameter without changing the visual elements' relative positions on the display; 
identifying a presence of a clinical abnormality in the longitudinal patient data at a time portion of the rule output based on predefined criteria; and 
automatically adjusting a playback speed of the animated visualization based on the presence of the clinical abnormality. 

Gilham teaches animating the plurality of visual elements by updating the appearance of each of the visual elements over time in accordance with its respective time-varying visualization parameter without changing the visual elements' relative positions on the display (Paragraph [0062] discusses updating the trending application to show recent changes in a patient’s vital information.  Paragraph [0082] discusses the widgets being set to a predefined location and non-resizable.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Linthicum to include Gilham, in order to “provide analyses of the patient's health information over a specified period of time corresponding to any pre-defined criteria set by a caregiver (Gilham, Paragraph [0005]).”

Wang teaches:
identifying a presence of a clinical abnormality at a time portion of the rule output based on predefined criteria (Paragraphs [0008], [0031] and  [0048] discuss identifying potential anomalies, such as polyps or other points of interest, by determining complexities based on an assigned temporal factor for images using preset measurements, construed as pre-defined criteria.); and 
automatically adjusting a playback speed of the animated visualization based on the presence of the clinical abnormality (Paragraphs [0008], [0031] and [0048] discuss assigning a temporal factor based on the measurement of visual complexity, which adjusts a weighting factor that causes the display time to be adjusted based on the complexity which is used for anomalies, construed as being identified by a rule engine.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Linthicum to include identify a presence of a clinical abnormality at a time portion of the rule output based on a predefined criteria and a rendering engine configured to automatically adjust a playback speed of the animation based on the presence of the clinical abnormality, as taught by Wang, in order to have the “display of associated image appear to slow down (Wang, Paragraph [0048]).”

Additionally, Claim 13 further recites a non-transitory computer-readable medium, which is disclosed by Linthicum paragraph [0128].

Claims 4-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Linthicum in view of Gilham and Wang, in further view of Chavez (U.S. Pub. No.  2012/0159324 A1).
Regarding claim 17 (Examiner notes that newly added claim 17 depends from claim 1.), Linthicum does not appear to explicitly disclose wherein the processor is further configured to: 
provide user control of playback of the animation, wherein the user interacts with the animation to provide user commands.

Chavez teaches:
providing user control of playback of the animation, wherein the user interacts with the animation to provide user commands (Paragraphs [0025] and [0031-0032] discuss the user controlling the playback manually on the screen using controls.).
Therefore, it would have been obvious to one in the art of healthcare at the time filing to modify Linthicum to include Chavez, in order to “to facilitate selection, playback, and modification of each of the one or more saved states (Chavez, Paragraph [0005]).”2025Attorney Docket No. 317EP.001US01

Regarding claim 4, Linthicum does not explicitly disclose wherein the processor is configured to decrease the playback speed of said animating if the rule output indicates a clinical event in a currently rendered time portion of the longitudinal patient data.  

Wang teaches wherein the processor is configured to decrease the playback speed of said animating if the rule output indicates a clinical event in a currently rendered time portion of the longitudinal patient data (Paragraphs [0031] and [0048] discuss a longer display time, construed as decreasing the playback speed of the animating, for images that are complex to better detect anomalies.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Linthicum to include Wang in order to have the “display of associated image appear to slow down so that a diagnostician may spent more time to look for anomalies (Wang, Paragraph [0048]).”2025Attorney Docket No. 317EP.001US01

Regarding claim 5, Linthicum discloses wherein the screen template and/or the clinical decision rule are indicative of a time span, wherein the processor is configured to analyze the different time portions of the longitudinal patient data within the time span (Paragraphs [0135] and [0142] discuss being able to select data for a particular time range from the longitudinal data, such as being able to drill down into the timeline to obtain more specifics.).  

Regarding claim 6, Linthicum does not appear to explicitly disclose a user interface configured to enable a user to control playback of said animating.  

Chavez teaches a user interface configured to enable a user to control playback of said animating (Paragraphs [0025] and [0031-0032] discuss the user controlling the playback manually on the screen using controls, construed as enabling a user to control playback of the animating.).
Therefore, it would have been obvious to one in the art of healthcare at the time filing to modify Linthicum to include Chavez, in order to “to facilitate selection, playback, and modification of each of the one or more saved states (Chavez, Paragraph [0005]).”2025Attorney Docket No. 317EP.001US01

Regarding claim 7, Linthicum does not appear to explicitly disclose wherein the user interface is configured to enable the user to request a detailed view of a currently- rendered time portion of the longitudinal patient data.  

Chavez teaches wherein the user interface is configured to enable the user to request a detailed view of a currently-rendered time portion of the longitudinal patient data (Paragraphs [0026] and [0040-0041] discuss selecting items for review, construed as requesting a detailed view of a currently-rendered time portion of the longitudinal patient data.).
Therefore, it would have been obvious to one in the art of healthcare at the time filing to modify Linthicum to include Chavez, in order to “modify a saved state (Chavez, Paragraph [0041]).”2025Attorney Docket No. 317EP.001US01

Regarding claim 8, Linthicum discloses wherein the processor is configured to access a rule repository, comprising a plurality of clinical decision rules, wherein the second data of the screen template comprises a reference to the clinical decision rule in the rule repository (Paragraph [0065] discusses the system accessing clinical decision support to generate the widgets and rules for the widgets, construed as accessing a rule repository comprising a plurality of clinical decision rules.  The second data is associated with these rules.  For example, if a measurement is out an expected range, the widget can change colors or increase in size.).  

Regarding claim 9, Linthicum discloses wherein the processor is configured to access the screen template from a template repository, comprising a plurality of screen templates, including at least one custom screen template generated using an authoring tool of the system (Paragraphs [0089] and [0153] discuss using different interface including widgets and their positioning on the interface, based on the user’s role, construed as including at least one customer screen template generated using an authoring tool of the system.).  

Regarding claim 10, Linthicum discloses wherein the visual element represents a visual metaphor for a type of rule output (Paragraphs [0142-0143] discusses providing displaying data with clinically relevant normal range values, where the graph is construed as a visual metaphor.).  

Regarding claim 11 Regarding claim wherein the visualization parameter defines a visual prominence of the visual element on the display (Paragraph [0065] discusses widgets rules including providing an immediate indication of a priority to be placed on investigation of patient vitals and lab results based on importance.).


Claim 16 recites substantially similar limitations as those already addressed in claim 17, and, as such, is rejected for similar reasons as given above.

Response to Arguments
Applicant’s arguments filed 07/26/2022 have been fully considered but are not persuasive.  
Claim Rejections under 35 U.S.C. § 103
Applicant asserts that Wang does not teach the amended portions of the  independent claims, as Wang “dislocses adjusting playback of a series of images acquired at different locations as the capsule traveled through the digestive track of the subject” and does not disclose “an animated visualization (Remarks, pages 6-7).”  Examiner disagrees as the data from Wang is taken over time.  The claim does not require anything else with respect to the time feature (in other words, there is nothing specified about the type of data that is being collected over time other than it being longitudinal).  Additionally, Wang is a series of images (see at least paragraph [0048] of Wang), which can is interpreted as an amination.  It is also noted that Examiner relies on the base reference Linthicum for the animation visualization.  As the series of images are taken over time in Wang, it would be obvious to combine Linthicum and Wang.  
Applicant argues Claim 13 is allowable for the same reasons as Claim 1.  Examiner maintains the rejection for the same reasons as detailed with respect to claim 1. 
Therefore, the claims remain rejected under section 103.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachelle Reichert whose telephone number is (303)297-4782.  The examiner can normally be reached on M-F 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686